DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach an electronic display device comprising the combination of a chassis including a plurality of mounting elements and a plurality of video display modules mounted to the mounting elements using one or more locating pins located on a back surface of the display module that cooperate with one or more receiving holes in a front surface of the mounting elements, is magnetically secured to the chassis, and a locking mechanism for locking the display panel in place relative to each respective mounting element, such that each individual display module may be secured or removed from the chassis independently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hockett (US Patent 11087645 and Schuh, US Patent 11059356) teach a vehicle mounted sign bracket system. However, neither Hockett nor Schuh teach a plurality of video displays mounted to the vehicle.
Hemphill et al. (US 110110841, filed February 4, 2020). Hemphill teaches a modular mounting system comprising: a chassis 102 including a plurality of mounting elements 106; and a display panel comprising a plurality of video display modules 108 mounted to the mounting elements 106, wherein each video display module 108 includes a video display on a front surface of the display module and is positioned relative to the chassis using one or more locating pins 602 and 603 located on a back surface of the video display module 108 that cooperate with one or more receiving holes 505 and 506 in a front surface of the mounting elements 106, is magnetically (using magnetic couplers 601 and 507) secured to the chassis (column 6, line 9-29, 60-67 and column 9, lines 1-33), and is locked in place relative to each respective mounting element using a locking mechanism, such that each individual display module may be 
Huang et al. (US 20170192733) teaches a modular video display comprising a plurality of video display 102, 104, 130 and 132 comprising antenna, a power supply, a controller, a media player (¶0391), a gateway, and a terminal (¶0369). Huang does not teach how the display mounted. 
Martin (UK Patent GB 2540862) teaches an externally mounted digital display screen (10) attached to a substantially vertical surface of the vehicle. The screen includes a set of electrically interconnected screen elements to create a display surface extending over the display surface. The screen elements are coated with transparent plastics material. Martin does not teach the mounting assembly comprising chassis, locating pins, locating holes or the digital display screen magnetically secured to the chassis.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631